         Case 3:18-cv-00836-LC-HTC Document 28 Filed 12/07/20 Page 1 of 2


                                                                                                        Page 1 of 2

                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF FLORIDA
                                   PENSACOLA DIVISION



RUSSELL MALONEY,
         Petitioner,

v.                                                                         Case No. 3:18cv836-LC-HTC

MARK S INCH,1
     Respondent.
______________________/

                                                    ORDER

         The magistrate judge issued a Report and Recommendation on November 4,

2020 (ECF No. 27).                 The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

         Having considered the Report and Recommendation, I have determined it

should be adopted.




1
Mark S. Inch succeeded Julie Jones as Secretary of the Florida Department of Corrections and is automatically
substituted as the respondent. See Fed. R. Civ. P. 25(d). The clerk is directed to update the case file information to
reflect Mark S. Inch as the Respondent.



Case No. 3:18cv836-LC-HTC
       Case 3:18-cv-00836-LC-HTC Document 28 Filed 12/07/20 Page 2 of 2


                                                                          Page 2 of 2

       Accordingly, it is ORDERED:

       1.    The magistrate judge’s Report and Recommendation (ECF No. 22) is

adopted and incorporated by reference in this order.

       2.    The petition under 28 U.S.C. § 2254, challenging the conviction in

State v. Lombardi, 2013-CF-1131, in the First Judicial Circuit, in and for Escambia

County, Florida, ECF Doc. 4, is DENIED without an evidentiary hearing.

       3.    A certificate of appealability is DENIED.

       4.    The clerk is directed to substitute Mark S. Inch as Respondent and

terminate Julie Jones as Respondent.

       5.    The clerk of court is directed to enter judgment accordingly and close

this case.

       DONE AND ORDERED this 7th day of December, 2020.



                                  s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv836-LC-HTC
